Citation Nr: 1116686	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 2010 for the grant of service connection and the assignment of a 10 percent rating for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II.

2.  Entitlement to an effective date earlier than February 5, 2010 for the grant of service connection and the assignment of a 10 percent rating for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II.

3.  Entitlement to an effective date earlier than April 14, 2010 for the grant of service connection and the assignment of a 10 percent rating for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II.

4.  Entitlement to an effective date earlier than April 14, 2010 for the grant of service connection and the assignment of a 10 percent rating for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II.

5.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the appellate period prior to May 24, 2005.

6.  Entitlement to an initial disability rating in excess of 30 percent for PTSD for the appellate period as of May 24, 2005 and prior to June 2, 2010.

7.  Entitlement to an initial disability rating in excess of 50 percent for PTSD for the appellate period as of June 2, 2010.

8.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to February 1965, and from June 1968 to October 1969.  The Veteran had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, granted the Veteran's claims for service connection for peripheral neuropathy of the left and right lower extremities, associated with diabetes mellitus, type II, and assigned separate ratings of 10 percent for the left and right lower extremities effective February 5, 2010.

This matter also comes before the Board on appeal from an August 2010 rating decision issued by the VA RO in Nashville, Tennessee, which granted the Veteran's claims for service connection for peripheral neuropathy of the left and right upper extremities, associated with diabetes mellitus, type II, and assigned separate ratings of 10 percent for the left and right upper extremities effective April 14, 2010.

This matter also comes before the Board on appeal from rating decisions dated May 2005, April 2007, and November 2010, issued by the VA RO in Nashville, Tennessee, which reopened and granted the Veteran's claim for service connection for PTSD and assigned a rating of 10 percent effective October 13, 2004; increased the rating to 30 percent effective May 24, 2005; and increased the rating to 50 percent effective June 2, 2010, respectively.  As these ratings do not represent the highest possible benefit, these issues have remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter also comes before the Board on appeal from an April 2009 rating decision issued by the VA RO in Nashville, Tennessee, which granted the Veteran's claim for service connection for diabetes mellitus, type II, and assigned a rating of 20 percent effective January 28, 2009.  As this rating does not represent the highest possible benefit, this issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran originally requested a central office hearing before the Board in November 2009; however, in a March 2011 statement, the Veteran withdrew his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Board notes that the Veteran's representative withdrew all issues on appeal in a December 2010 letter.  However, the Veteran, in a January 2011 letter, wrote that "I am satisfied with the decision of 11/2/2010 and my combined disability [rating] of 80%.  But I don't want to withdraw all [of] my remaining appeals."  Furthermore, in March 2011, the Veteran's representative stated that the Veteran "seek[s] a 50 percent evaluation [for PTSD] from [the] date of claim."  Because the Veteran's statement is ambiguous, the Board will construe it as expressing an intent to continue, rather than withdraw, his claims.

The issues of entitlement to an effective date earlier than February 5, 2010 for the grant of service connection for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II; entitlement to an effective date earlier than February 5, 2010 for the grant of service connection for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II; entitlement to an effective date earlier than April 14, 2010 for the grant of service connection for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II; and entitlement to an effective date earlier than April 14, 2010 for the grant of service connection for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 24, 2005, the Veteran's PTSD is manifested by such symptoms as poor sleep, dreams about combat in Vietnam, irritability, insomnia, recurrent thoughts of Vietnam, decreased motivation, decreased libido, hyperstartle response, isolative behavior; anxiety, emotional withdrawal from friends, loss of interest in activities (such as hunting) in order to avoid traumatic memories and a sad and depressed mood.  He had good memory and concentration, an improved energy level, no delusions, no auditory or visual hallucinations, no suicidal or homicidal thoughts, intent, or plans, or any past history thereof, a logical, linear, and goal-directed thought process, no problems with crowds and good insight and judgment.

2.  As of May 24, 2005, and prior to November 1, 2005, the Veteran's PTSD is manifested by such symptoms as depression, distrustfulness of people, no motivation, low energy level, panic attacks which do not last very long, a memory that was sometimes not good, a depressed and anxious mood and slightly decreased concentration.  His sleep improved sleep due to medication and he had no suicidality, homicidality, or past suicide attempts, no hallucinations, symptoms of mania, thought insertion, thought broadcasting, or paranoia, no paranoid ideation or ritualistic behavior, no symptoms of psychosis, mild impairment of social functioning and no occupational impairment.

3.  As of November 1, 2005, and prior to May 4, 2010, the Veteran's PTSD is manifiested by such symptoms as a depressed mood, difficulty sleeping, low energy, anhedonia, hopelessness, helplessness, irritability, hypervigilance, isolative behavior, avoidance behavior, emotional numbing, flashbacks, nightmares, intrusive recollections, exaggerated startle response, poor concentration, a sense of foreshortened future, feeling detached from others and society in general, a blunted, irritable, an anxious affect, panic attacks which last about 30 minutes; severe impairment in psychosocial functioning, and severe impairment in occupational functioning.  There were no perceptual disturbances, no suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations and no ritualistic behavior.

4.  As of May 4, 2010, the Veteran's PTSD is manifested by such symptoms as nightmares, sleeplessness, flashbacks, a startle response, avoidance of crowds, hypervigilance, an anxious and depressed mood, persistent re-experiencing of in-service traumatic events; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness, and persistent symptoms of increased arousal, an inability to get along with other people, an inability to watch TV and any such media because it would aggravate him, a need to pray on a nonstop basis to prevent an outbreak of violence in his interpersonal relationships, reduced reliability and productivity due to his PTSD symptoms and some impairment in reality testing or communication or major impairment in several areas.

5.  The Veteran's service-connected diabetes mellitus, type 2, requires insulin and a restricted diet, but not regulation of activities.




CONCLUSIONS OF LAW

1.  Prior to May 24, 2005, the criteria for a 30 percent rating, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  As of May 24, 2005, and prior to November 1, 2005, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  As of November 1, 2005, and prior to May 4, 2010, the criteria for a 50 percent rating, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

4.  As of May 4, 2010, the criteria for a 70 percent rating, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

5.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated November 2004, June 2005, April 2006, January 2009, and June 2010, the April 2007 statement of the case and the November 2010 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The issues on appeal stem from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 7104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.  The Board notes that the Veteran was provided with notice consistent with Dingess in April 2006, November 2006, December 2007, January 2009, and June 2010.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

VA has also obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.



Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Ratings for PTSD

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran told a VA clinician in August 2004 that his sleep was poor, even though he was taking medications; he stated that he has had difficulty sleeping since his service in Vietnam.  The Veteran noted that he continues to dream about combat in Vietnam.  The Veteran described himself as being hyperalert and "on edge."  He noted that his wife described him as irritable and grouchy.  The Veteran reported having no problems with crowds.  He stated that he had a poor appetite, but no weight loss.  He also stated that his memory and concentration are good.  The Veteran reported that his energy level has improved since stopping certain medication.  The Veteran denied having any suicidal or homicidal thoughts, intent, or plans, or any past history thereof.  He denied experiencing any auditory or visual hallucinations (AH/VH).  The Veteran reported that he had no prior treatment by a psychiatrist.  The VA clinician observed that the Veteran had a full-ranged and euthymic affect, including with mood.  The Veteran's thought process was logical, linear, and goal-directed, and his insight and judgment were good.  The VA clinician diagnosed the Veteran with presumptive PTSD and depressive disorder (d/o) not otherwise specified (nos), and assigned a GAF score of 60.

VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in April 2005.  The examiner, a clinical psychologist and Ph.D., reviewed the claims file and medical records.  The examiner noted that he found the Veteran to be a reliable historian.  The Veteran reported that he wakes up at 2:45 a.m. daily, because, during his service in Vietnam, rockets would come in around 3:00 a.m.  The Veteran also reported experiencing insomnia, recurrent thoughts of Vietnam, decreased motivation, decreased libido, hyperstartle response, isolative behavior, anxiety, and increased irritability.  The Veteran reported having had no previous hospitalizations or psychotherapy.  He noted that he lives with his wife of 38 years and that he is unemployed, having retired 3 years previously.  On examination, the Veteran was alert and oriented.  He reported no hallucinations and denied suicidal or homicidal ideation.  There were no indications of delusions.  The examiner noted that the Veteran's affect appeared restricted.  The Veteran described his mood as sad and depressed.  The examiner diagnosed the Veteran with dysthymic disorder and PTSD, and assigned a GAF score of 60.

In May 2005, the Veteran sought therapy from a VA clinician.  The clinician noted that he read the April 2005 C&P examination report.  The Veteran reported that his intrusive thoughts, poor sleep, and "avoidances of thinking" are worse since his retirement.  He also reported having emotional withdrawal from his friends, and loss of interest in activities (such as hunting) in order to avoid traumatic memories.  The VA clinician diagnosed the Veteran with PTSD, and assigned a GAF score of 55.

Later in May 2005, a VA clinical psychologist saw the Veteran and observed that his mood appeared dysphoric, with a somewhat anxious affect.  The Veteran did not express any suicidal or homicidal ideations.  He had no symptoms of psychosis.  The Veteran reported that he still has nightmares, but that medication had improved his ability to sleep.

VA provided the Veteran with a second C&P examination of his PTSD in July 2005.  The examiner, a physician, reviewed the claims file and medical records.  The Veteran reported feeling depressed, distrustful of people, unmotivated, and unable to enjoy anything.  The Veteran again stated that his sleep has improved due to medication.  The Veteran noted that his energy level is low, his concentration alright, and his memory sometimes is not good.  The Veteran denied any suicidality, homicidality, or past suicide attempts.  He reported having panic attacks which do not last very long.  The Veteran denied any hallucinations, symptoms of mania, thought insertion, thought broadcasting, and paranoia.  The Veteran noted that he had retired after 32 years of work, and that before he retired he did not miss much work and when he did it was due to physical ailments.  The Veteran reported that he is married, but does not have many close friends.  The Veteran denied having any outside social activities other than church.  The Veteran's mood was depressed and anxious.  He did not have paranoid ideation or ritualistic behavior.  He had no symptoms of psychosis.  The Veteran reported re-experiencing in the form of intrusive recollections and dreams.  The Veteran experiences avoidance and numbing symptoms in the form of trying to avoid activities related to war.  The Veteran reported feeling a sense of estrangement from people around him.  The Veteran stated that he has slightly decreased concentration, and is easily startled.  The VA examiner found that the Veteran has mild impairment of social functioning, and no occupational impairment.  The VA examiner diagnosed the Veteran with chronic PTSD and dysthymic disorder, and assigned a GAF score of 60.

In November 2005, the Veteran sought VA treatment for hallucinations and flashbacks to Vietnam.  He reported having a depressed mood, difficulty sleeping, low energy, anhedonia, hopelessness, helplessness, and irritability.  The Veteran denied any suicidal ideation or history of suicide attempts.  The Veteran had no homicidal ideation, auditory hallucinations, or visual hallucinations.  The Veteran also reported having hypervigilance, isolative behavior, avoidance behavior, emotional numbing, flashbacks, nightmares, intrusive recollections, exaggerated startle, poor concentration and a sense of foreshortened future.  The Veteran endorsed feeling anxious, detached from others and society in general, and uninterested in anything.  The VA physician diagnosed the Veteran with PTSD, and assigned a GAF score of 48.

The Veteran again sought treatment from his VA physician in June 2006.  The Veteran reported having frequent awakenings, depression, low energy, anhedonia, and anxiety.  The Veteran had a blunted and anxious affect.  He denied any suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations.  The VA physician diagnosed the Veteran with PTSD and assigned a GAF score of 44.

The Veteran again sought treatment from his VA physician in September 2006.  The Veteran reported having poor sleep and anhedonia.  His mood was fair, and his affect was blunted and anxious.  The Veteran denied any suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations.  The VA physician diagnosed the Veteran with PTSD and assigned a GAF score of 44.

In April 2007, the Veteran's treating VA physician diagnosed him with PTSD and assigned a GAF score of 42.

In October 2007, the Veteran reported having anhedonia.  The Veteran had a depressed mood, and a blunted, irritable, and anxious affect.  The Veteran denied any suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations.  The VA physician diagnosed the Veteran with PTSD and assigned a GAF score of 42.

The Veteran told his treating VA physician in November 2007 that in the evenings he feels weak and shaky, depressed and irritable, and has a poor appetite.  He occasionally awakens at night with anxiety.  The VA physician diagnosed him with PTSD.

In March 2008, the Veteran's treating VA physician diagnosed him with PTSD and assigned a GAF score of 42.

In September 2008, the Veteran told his treating VA physician that he had continuing intrusive thoughts, significant irritability, and poor sleep.  The Veteran also reported feeling anxious and isolative.  The Veteran reported feeling guilty when losing his temper with his wife.  He reported being able to at times enjoy religious services, reading, bicycling, and walking.  The Veteran had a depressed mood and a blunted and anxious affect.  He denied any suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations.  The Veteran's insight and judgment were without gross impairment.  The VA physician diagnosed the Veteran with PTSD and assigned a GAF score of 42.

VA provided the Veteran with a third C&P examination of his PTSD in November 2008.  The examiner reviewed the Veteran's claims file and medical records, and found that the Veteran was felt to be reliable for the purposes of the examination.  The Veteran reported having difficulty sleeping since his service in Vietnam.  He also stated that he dreams of dead people, and has kicked his wife out of bed due to his nightmares.  He noted that he stays at home because he is ill.  The Veteran also stated that he does not have much interest in anything, and prefers being away from other people.  He described himself as feeling torn up when his routine is disrupted.  He also stated that "I think I am worse than ever before."  The Veteran reported having one friend with whom he talks on the phone approximately once a month.  With respect to employment, the Veteran reported that he had worked alone because nobody wanted to work with him and he could not tolerate others, and he quit after 32 years "because of my nerves."  The Veteran stated that he feels guilty that he does not tolerate his family well.  He noted that he used to fish and collect guns, but no longer does so.  He reported that he had become angry at a neighbor and "felt like I could have killed him," but his family prevented him from fighting.  The examiner further found that the Veteran was oriented, pleasant, cooperative, and reasonable.  His mood was depressed and anxious.  The Veteran reported no perceptual disturbances.  His thought process and association were logical, linear, coherent and goal directed.  The Veteran denied any suicidal or homicidal ideations, plans, or intent.  His insight and judgment were fair.  His memory appeared intact.  He reported having past suicidal ideations.  The Veteran also manifested paranoid ideations, including by letting the cars that turn the same way he does pass him.  The Veteran did not manifest ritualistic behavior.  The Veteran reported having panic attacks which last about 30 minutes.  The VA examiner described the Veteran as severely impaired in regards to his psychosocial functioning and severely impaired in regards to his occupational functioning.  The VA examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 45.

In December 2008, the Veteran's treating VA physician noted that the Veteran reported being irritable and depressed, having ongoing war-related nightmares, and feeling guilty when he loses his temper with his wife.  The Veteran denied any suicidal or homicidal ideations.  He reported being unable to enjoy activities.  The VA physician diagnosed the Veteran with PTSD and assigned a GAF score of 42.

In June 2009, the Veteran's treating VA physician found that the Veteran had a depressed mood and blunted affect.  The Veteran was tearful and anxious.  His thoughts were logical and goal-directed.  He denied any suicidal ideations, homicidal ideations, auditory hallucinations, and visual hallucinations.  His insight and judgment were fair.  The VA physician diagnosed him with PTSD and a mood disorder secondary to his general medical condition (GMC), and assigned a GAF score of 42.

The Veteran told another VA clinician in December 2009 that he feels irritable and easily angered.  He also stated that he sleeps poorly and has nightmares.  The clinician found that the Veteran was alert and oriented to all spheres, and had a dysthymic and mildly irritable, but pleasant, mood.  The Veteran's thoughts were coherent, logical, and goal-directed.  He denied having any auditory or visual hallucinations or delusions, and any suicidal or homicidal ideations.  His insight and judgment were fair.  The VA clinician diagnosed the Veteran with PTSD, and assigned a GAF score of 45.

In March 2010, the Veteran's spouse wrote that the Veteran can only drive locally because driving elsewhere "makes him a nervous wreck."  She also described him as not enjoying anything or going anywhere, "grouchy" after naps, and upset when with people.  She noted that they sleep in separate rooms because the Veteran cannot go back to sleep once she awakens him.

In May 2010, the Veteran told a VA contract physician that he was experiencing nightmares 3 to 4 times a week, which reduced his nightly sleep time from 4-to-5 hours to 1-to-3 hours.  The Veteran reported having flashbacks and a startle response.  The Veteran also stated that he avoids crowds, and waits outside the store when his wife shops.  He also stated that he sits with his back to the wall when at church or in a restaurant, which the physician described as being hyperalert and hypervigilant.  The Veteran denied auditory and visual hallucinations, and reported that he is not suicidal or homicidal.  The Veteran had an anxious and depressed mood, with a congruent-to-content affect.  His thought processes were logical and goal-directed.  He was oriented to person, place, and situation.  His impulse control, insight, and judgment were adequate.  The VA physician diagnosed the Veteran with PTSD and a mood disorder due to GMC, and assigned a GAF score of 40.

In June 2010, the Veteran told a VA physician that VA had declined to increase his service-connected benefits for his PTSD.  The physician noted that he examined the November 2008 C&P report, and found "that examination's content including severity (plus GAF) to be accurate for this patient's condition at that time."  The physician also "reviewed the chart records for doctors I have supervised during this patient's care in this hospital including [his regular treating physician] and her notes from 2005 through 2009."  The physician concluded that "I find this man's PTSD to be more severe than as shown in the 2008 compensation and pension exam, since he cannot get along with other people, must stay away from TV and any such media because it would aggravate him, and finds himself needing to pray on a nonstop basis to prevent an outbreak of violence in his interpersonal relationships.  He has been disordered and disabled for many years, has not improved despite compliance with treatment (both medicinal and therapy appointments), and I'm encouraging him to apply for an increase."  The VA physician diagnosed the Veteran with PTSD and assigned a GAF score of 40, "which is...at least partly due to the aggravation caused by his distress over [the] service connection process."

VA provided the Veteran with a fourth C&P examination of his PTSD in July 2010.  The examiner, a psychiatrist, reviewed the Veteran's claims file, medical records, and psychometric tests and questionnaires.  The Veteran reported outpatient treatment for his PTSD, but no hospitalizations for any mental disorder.  The examiner noted that the Veteran is on anti-depressant and anti-anxiety medications.  The Veteran reported that, with his current medications, he is able to sleep 4-to-5 hours per night.  The Veteran reported that he will "spout off occasionally" toward his wife, but has never hit or cursed at her.  He also reported having a good relationship with his children.  The Veteran noted that he is a Sunday school teacher, and attends church every Sunday.  The Veteran also stated that he and his wife go out to eat 3-to-4 times per week, go to yard sales, and visit their children.  The Veteran had a constricted affect and unhappy mood.  He was intact to person, time, and place.  His thought process was rambling, with circumstantiality.  He had no delusions.  He reported that, when working, he had used sick days often after bad nights.  The Veteran also reported that he retired in 2001 when he had his hip replaced.  The Veteran stated that he sometimes has nightmares 2-to-3 times per week, but at other times goes without nightmares for almost 2 weeks.  The Veteran reported having no hallucinations, ritualistic behavior, homicidal thoughts, suicidal thoughts, episodes of violence, or problems with activities of daily living.  The Veteran considered his panic attacks to involve getting angry and frustrated.  The Veteran reported having persistent re-experiencing of in-service traumatic events; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal.  He noted that he had his last flashback more than 3 months ago, and that when he has intrusive thoughts or flashbacks he is unable to continue what he was doing for the remainder of that day.  The Veteran stated that he has intrusive thoughts once or twice on a good week, and five times or more (but fewer than ten times) on a bad week.  The VA examiner diagnosed the Veteran with chronic PTSD, and assigned a GAF score of 49.  The VA examiner further opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, and did not have PTSD signs and symptoms which result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The VA examiner opined that the Veteran did have reduced reliability and productivity due to his PTSD symptoms.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiner and clinicians are so qualified, their medical findings constitute competent medical evidence.

Based on a review of the foregoing, the Board finds that the evidence supports a grant of 30 percent for the Veteran's PTSD symptoms for the appellate period prior to May 24, 2005.  The most probative evidence of record shows that the Veteran's symptoms included poor sleep, dreams about combat in Vietnam, irritability, insomnia, recurrent thoughts of Vietnam, decreased motivation, decreased libido, hyperstartle response, isolative behavior, and anxiety.  He also reported having emotional withdrawal from his friends, and loss of interest in activities (such as hunting) in order to avoid traumatic memories.  The Veteran had a sad and depressed mood.  The Veteran was noted to have no problems with crowds, good memory and concentration, an improved energy level, no delusions, no auditory or visual hallucinations, and no suicidal or homicidal thoughts, intent, or plans, or any past history thereof.  The Veteran's thought process was logical, linear, and goal-directed, and his insight and judgment were good.  The Veteran was on medication for his PTSD symptoms.  The Veteran's GAF scores ranged from 55 to 60, indicating moderate symptoms of PTSD.

A 50 percent evaluation is not for application during the appellate period prior to May 24, 2005 because the Veteran did not have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

Although the Veteran had disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships, the Board finds that those characteristics are outweighed by the more numerous characteristics associated with a 30 percent disability rating.  38 C.F.R. § 4.1.

For the appellate period as of May 24, 2005, and prior to November 1, 2005, the Board finds that the evidence supports a continuation of the 30 percent rating for the Veteran's PTSD symptoms.  The most probative evidence of record shows that the Veteran's symptoms included feeling depressed, distrustful of people, unmotivated, and unable to enjoy anything.  The Veteran's sleep was improved due to medication.  He reported that his energy level was low, his concentration alright, and his memory sometimes was not good.  The Veteran denied any suicidality, homicidality, or past suicide attempts.  He reported having panic attacks which do not last very long.  The Veteran denied any hallucinations, symptoms of mania, thought insertion, thought broadcasting, and paranoia.  The Veteran reported that he is married, but does not have many close friends.  The Veteran denied having any outside social activities other than church.  The Veteran's mood was depressed and anxious.  He did not have paranoid ideation or ritualistic behavior.  He had no symptoms of psychosis.  The Veteran stated that he has slightly decreased concentration, and is easily startled.  The July 2005 VA examiner found that the Veteran had mild impairment of social functioning, and no occupational impairment.  The Veteran had a GAF score of 60, indicating moderate symptoms of PTSD.

A 50 percent evaluation is not for application during the appellate period prior to November 1, 2005 because the Veteran did not have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.

Although the Veteran had some impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships, the Board finds that those characteristics are outweighed by the more numerous characteristics associated with a 30 percent disability rating.  38 C.F.R. § 4.1.

For the appellate period as of November 1, 2005, and prior to May 4, 2010, the Board finds that the evidence supports a grant of 50 percent for the Veteran's PTSD symptoms.  The most probative evidence of record shows that the Veteran's symptoms included a depressed mood, difficulty sleeping, low energy, anhedonia, hopelessness, helplessness, and irritability.  The Veteran also reported having hypervigilance, isolative behavior, avoidance behavior, emotional numbing, flashbacks, nightmares, intrusive recollections, exaggerated startle, poor concentration and a sense of foreshortened future.  The Veteran also endorsed feeling detached from others and society in general.  The Veteran had a blunted, irritable, and anxious affect.  The Veteran reported having one friend with whom he talked on the phone approximately once a month.  The Veteran noted that he had ceased his hobbies of fishing and collecting guns, and reported that his family had prevented him from becoming violent towards his neighbor on one occasion.  The Veteran reported no perceptual disturbances.  His thought process and association were logical, linear, coherent and goal directed.  He denied any suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations, although he reported having had suicidal ideations previously.  The Veteran also manifested paranoid ideations, including by letting the cars that turn the same way he does pass him.  The Veteran did not manifest ritualistic behavior.  The Veteran reported having panic attacks which last about 30 minutes.  The November 2008 VA examiner described the Veteran as severely impaired in regards to his psychosocial functioning and severely impaired in regards to his occupational functioning.  The Veteran's GAF scores ranged from 42 to 48, indicating serious symptoms of PTSD.

A 70 percent evaluation is not for application during the appellate period as of November 1, 2005, and prior to May 4, 2010, because the Veteran did not have suicidal ideation (notwithstanding his report of a prior history thereof); obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

Although the Veteran demonstrated some impaired impulse control, when his family had to prevent him from assaulting his neighbor, that was the only such incident of record, and, moreover, no actual violence ensued.  Consequently, the Board finds that that characteristic is outweighed by the more numerous characteristics associated with a 50 percent disability rating.  38 C.F.R. § 4.1.

For the appellate period as of May 4, 2010, the Board finds that the evidence supports a grant of 70 percent for the Veteran's PTSD symptoms.  The most probative evidence of record shows that the Veteran's symptoms included nightmares, sleeplessness, flashbacks, a startle response, avoidance of crowds, hypervigilance, and an anxious and depressed mood.  The Veteran denied auditory and visual hallucinations, and reported that he is not suicidal or homicidal.  His thought processes were logical and goal-directed.  He was oriented to person, place, and situation.  His impulse control, insight, and judgment were adequate.  The Veteran noted that he is a Sunday school teacher, and attends church every Sunday.  The Veteran also stated that he and his wife go out to eat 3-to-4 times per week, go to yard sales, and visit their children.  The Veteran reported having no hallucinations, ritualistic behavior, homicidal thoughts, suicidal thoughts, episodes of violence, or problems with activities of daily living.  The Veteran reported having persistent re-experiencing of in-service traumatic events; persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness; and persistent symptoms of increased arousal.  As noted above, a June 2010 VA physician found the Veteran's "PTSD to be more severe than as shown in the 2008 compensation and pension exam, since he cannot get along with other people, must stay away from TV and any such media because it would aggravate him, and finds himself needing to pray on a nonstop basis to prevent an outbreak of violence in his interpersonal relationships."  The July 2010 VA examiner opined that the Veteran did have reduced reliability and productivity due to his PTSD symptoms.  The Veteran's GAF scores ranged from 40 to 49, indicating serious symptoms of PTSD, and some impairment in reality testing or communication or major impairment in several areas.

A 100 percent evaluation is not for application during the appellate period as of May 4, 2010, because the Veteran did not have total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board has considered the issue of whether the Veteran's PTSD, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  The Board finds that the rating criteria reasonably describe the claimant's disability level and symptomatology; therefore, no extra-schedular rating is warranted.  Moreover, the Board notes that the Veteran has reported that he has not been hospitalized for his PTSD.

In summary, the Board finds that the evidence supports a grant of 30 percent for the Veteran's PTSD symptoms for the appellate period prior to May 24, 2005; a continuation of the 30 percent rating for the appellate period prior to November 1, 2005; a grant of 50 percent for the Veteran's PTSD symptoms as of November 1, 2005; and a grant of 70 percent for the Veteran's PTSD symptoms as of May 4, 2010.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  The Board has considered whether further staged ratings are appropriate; however, in the present case, the Veteran's symptoms are accounted for by the above ratings, and, as such, further staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Analysis:  Initial Disability Ratings for Diabetes Mellitus, Type II

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus controlled by insulin and restricted diet; or, oral hypoglycemic agent and restricted diet.

A 40 percent rating is assigned where the diabetes mellitus requires insulin, restricted diet, and regulation of activities.

A 60 percent disability rating is assigned where the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.

A 100 percent rating is assigned where diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.

Diagnostic Code 7913, Note 1, provides that compensable complications of diabetes will be rated separately (unless they are part of the criteria used to support a 100 percent rating), and that noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  As noted above, the Veteran's claims for earlier effective dates for his bilateral upper and lower extremity peripheral neuropathies are being remanded for further development.

VA provided the Veteran with a C&P examination of his diabetes mellitus, type II, in February 2009.  The examiner reviewed the Veteran's claims file and medical records.  The Veteran reported that he was initially diagnosed with diabetes mellitus in December 2008, at age 65.  He reported having a long history of hypoglycemia, and recurring prostate infections, although he has not had any hypoglycemic episodes since being diagnosed with diabetes.  The Veteran takes Glipizide, and was educated as to his diet, after which he lost 11 pounds in 5 weeks.  The Veteran is on a restricted diet.  The Veteran is not restricted in his ability to perform strenuous activities.  The Veteran denied any history of episodes of hypoglycemia reaction or ketoacidosis.  The VA examiner found that the Veteran's feet were in good condition, without ulcerations, macerations, or other abnormalities.

The Veteran stated that he could not describe the effect of his diabetes mellitus on his daily activities because he could not separate its effects from the effects of his PTSD, degenerative disc disease of the spine, and multiple joint problems.  The Veteran reported that he had retired at age 57 due to bilateral hip replacements.

The Veteran also told the February 2009 VA examiner that he was experiencing cold feet, shortness of breath, dizzy spells, multilevel spondylosis of the lumbosacral (LS) spine, degenerative disc disease (DDD) of the cervical spine, easy bruising, urgency and erectile dysfunction.  Additionally, the Veteran reported having numbness and tingling of his hands and feet; these symptoms are rated separately as bilateral upper and lower extremity peripheral neuropathies.

In May 2009, the Veteran wrote a letter to VA in which he noted that he takes insulin and is on a restricted diet, from which he lost 20 pounds.  The Veteran also asserted that his walking is done to keep his weight and sugar levels down, and should therefore qualify as regulation of activities.

In February 2010, the Veteran reported that his feet burn and hurt, and that this stops him from exercising.

VA provided the Veteran with an examination of his peripheral nerves in April 2010.  The examiner reviewed the Veteran's claims file and medical records.  The Veteran reported that he was first diagnosed with diabetes in or around December 2009.  The Veteran further reported having increased burning and stinging in his feet, with tingling in his hands, for the past seven months.  He also reported awakening with very numb, stiff, and tingling hands.  The VA examiner diagnosed the Veteran with sensory peripheral neuropathy consistent with diabetes mellitus, and with symptoms suggestive of carpal tunnel syndrome superimposed on both upper extremities.  The Veteran did not report, and the examiner did not require, regulation of activities.  Additionally, the Veteran did not report, and the examiner did not diagnose, any episodes of ketoacidosis or hypoglycemic reactions.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiners are so qualified, their medical findings constitute competent medical evidence.

Based on the facts outlined above, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his diabetes mellitus, type 2, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Although the Veteran has reported that his foot pain stops him from exercising, he has not established this pain prevents all strenuous recreational activities, including those not involving his feet.  Moreover, no VA or private clinician has made a finding contrary to the February 2009 VA examiner's opinion that the Veteran is not restricted in his ability to perform strenuous activities.  Additionally, the Veteran's own determination regarding regulation of activities is outweighed by the more probative findings of the February 2009 VA examiner, because her determination is based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

A higher evaluation is not warranted because the Veteran does not have regulation of activities.  Additionally, the Veteran does not have episodes of ketoacidosis or hypoglycemic reactions.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's diabetes mellitus, type II, has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered the issue of whether the Veteran's diabetes mellitus, type II, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  As explained above, there is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  

However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.


ORDER

For the appellate period prior to May 24, 2005, a disability rating of 30 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the appellate period as of May 24, 2005, and prior to November 1, 2005, a disability rating in excess of 30 percent for PTSD is denied.

For the appellate period as of November 1, 2005, and prior to May 4, 2010, a disability rating of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the appellate period as of May 4, 2010, a disability rating of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

In March 2011, the Veteran's representative asserted that service connection and the assignment of 10 percent ratings for the Veteran's peripheral neuropathy of his left and right upper and lower extremities should have been granted as of January 28, 2009, the date of his claim for service connection for diabetes mellitus, type II.  Pursuant to Diagnostic Code 7913, Note 1, compensable complications of diabetes will be rated separately (unless they are part of the criteria used to support a 100 percent rating), and noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

In this case, the RO granted service connection for peripheral neuropathy of the left and right lower extremities in an April 2010 rating decision, and assigned 10 percent disability ratings for each, effective February 5, 2010.  The RO also granted service connection for peripheral neuropathy of the left and right upper extremities in an August 2010 rating decision, and assigned 10 percent disability ratings for each, effective April 14, 2010.  Because these disabilities are compensable complications of diabetes, and because they are not part of the criteria used to support a 100 percent rating, the RO properly rated them separately, rather than as part of the Veteran's claim for a higher initial disability rating for his diabetes mellitus.

Therefore, construing the Veteran's representative's March 2011 statement in the way that is most favorable to the Veteran, the Board finds that the request for an earlier effective date for service connection and the assignments of separate 10 percent ratings for his right and left upper and lower extremity peripheral neuropathies constitutes a notice of disagreement (NOD) with the RO's April 2010 and August 2010 rating decisions.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran).  The March 2011 satisfies the requirements of a notice of disagreement because it is a written communication from a claimant's representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  Furthermore, because the March 2011 statement was received by VA within one year of both the April 2010 and August 2010 rating decisions, it is timely.  38 C.F.R. § 20.302(a) (2010).  Finally, filing this notice of disagreement with the Board is proper because the Board has the Veteran's records.  38 C.F.R. § 20.300 (2010).

Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case addressing the Veteran's claims for entitlement to an effective date earlier than February 5, 2010 for the grant of service connection and the assignment of a separate 10 percent rating for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II; entitlement to an effective date earlier than February 5, 2010 for the grant of service connection and the assignment of a 10 percent rating for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II; entitlement to an effective date earlier than April 14, 2010 for the grant of service connection and the assignment of a 10 percent rating for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II; and entitlement to an effective date earlier than April 14, 2010 for the grant of service connection and the assignment of a 10 percent rating for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matters should be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


